ON REHEARING.              [Department One. December 28, 1925.]
The petition for rehearing calls the court's attention to an inadvertent statement of fact in the Departmental opinion. It was there stated that the trial court had reduced the attorney's fees five hundred dollars. This was erroneous, for the trial court, after reducing the allowance, later restored it to the original figure. The allowance of $500 attorney's fees, therefore, will be stricken from the opinion.
This does not affect the ultimate result inasmuch as no judgment was asked by appellant; and with this allowance stricken, there still remains a deficiency of $1,011.55. However, in the interests of accuracy, this correction is made. In all other respects, the petition for rehearing is denied.